Exhibit 10.8

 

EXCISE TAX GROSS-UP AGREEMENT

 

THIS EXCISE TAX GROSS-UP AGREEMENT, dated as of June 14, 2019, is entered into
by and between TIER REIT, Inc., a Delaware corporation (the “Company”) and
William J. Reister (“Executive”) (the “Agreement”), provided, however, that this
Agreement shall be void ab initio and of no further force and effect if the
Agreement and Plan of Merger, dated March 25, 2019 (the “Merger Agreement”), by
and between the Company and Cousins Properties Incorporated, is terminated.

 

W I T N E S S E T H

 

WHEREAS, the Company has determined that the Executive is or may be a
disqualified individual as such term is defined under Section 280G of the
Internal Revenue Code of 1986 as amended (the “Code”);

 

WHEREAS, in connection with the transactions contemplated under the Merger
Agreement, certain payments will be made to Executive in connection with a
change in control of the Company that may be determined to be excess parachute
payments; and

 

WHEREAS, the parties acknowledge uncertainty associated with and the extent of
any excess parachute payments; and

 

WHEREAS, the Executive acknowledges and agrees that the Executive’s compliance
with the non-competition covenants contained in Executive’s employment agreement
with the Company is required in order to receive and retain any Gross-Up Payment
that may be provided for herein; and

 

WHEREAS, the parties have agreed to cooperate in good faith in determining the
amount of any excess parachute payments.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

 

Section 1.  Gross-Up Payment.

 

(A)                Anything in any other agreement between the Company and the
Executive notwithstanding, in the event it shall be determined by the Accounting
Firm (as defined below) that any compensation, payment or distribution by the
Company to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise payable or paid contingent upon the transactions contemplated under
the Merger (within the meaning of Section 280G of the Code) (the “Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (such excise tax is hereinafter referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) up to an amount such that the net amount retained by Executive, after
deduction of any Excise Tax on the Severance Payments, any federal, state, and
local income tax, employment tax and Excise Tax upon the payment provided by
this subsection, and any interest and/or penalties assessed with respect to such
Excise Tax, shall be equal to the Severance Payments; provided, however, that
the total amount of all Gross-Up Payments due

 

--------------------------------------------------------------------------------



 

under this Agreement, including any applicable Underpayments (as defined below),
shall not exceed $147,728.  For the avoidance of doubt, the Gross-Up Payment may
be less than such full actual amount, such that the Severance Payments may be
subject in whole or in part to reduction to reflect the Excise Tax due. 
Notwithstanding the foregoing, if the reduction of the Severance Payments to the
Reduction Amount (as defined below) would result in the Executive receiving a
higher After Tax Amount (as defined below) than the After Tax Amount that would
be received if the full amount of the Severance Payments and the Gross Up
Payments and any Underpayments (up to the limit above) were paid, then the
Severance Payments shall be reduced to the Reduction Amount.  For purposes of
this Agreement, “After Tax Amount” means the amount of the Severance Payments
less all federal, state, and local income, excise and employment taxes imposed
on the Executive as a result of the Executive’s receipt of the Severance
Payments (as determined by the Accounting Firm) and “Reduction Amount” means the
amount of Severance Payments that is $1.00 less than the amount at which the
Executive becomes subject to the Excise Tax.

 

(B)                Subject to the provisions of Section 1(C), all determinations
required to be made under this Section 1(B), including the determination of the
amount of any Severance Payments, Excise Tax, value of restrictive covenants
(which shall be taken into account in accordance with applicable regulations)
and whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by Deloitte Tax LLP  (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the date Executive’s employment with the
Company is terminated (the “Date of Termination), if applicable, or at such
earlier time as is reasonably requested by the Company.  For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the Gross-Up Payment is
to be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Date of Termination.  The initial Gross-Up Payment, if any, as determined
pursuant to this Section 1.B (the “Initial Payment”), shall be paid to Executive
on or within twenty (20) days following of the receipt of the Accounting Firm’s
determination.  If the Accounting Firm determines that no Excise Tax is payable
by Executive, the Company shall require the Accounting Firm to furnish the
Company and Executive with documentation (including a complete set of
calculations and assumptions utilized to make such determination) that can be
used to establish a reporting position that failure to report any Excise Tax as
payable on Executive’s applicable federal income tax return would not result in
the imposition of a negligence or similar penalty.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.  As a result of
the uncertainty in the application of Section 4999 of the Code at the time the
Initial Payment is made, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (an “Underpayment”).  In the
event that the Company exhausts its remedies pursuant to Section 1(C) and
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, consistent with the calculations required to be made hereunder, and
any such Underpayment, and any interest and penalties imposed on the
Underpayment and required to be paid by Executive in connection with the
proceedings described in Section 1(C), shall be promptly paid by the Company to
or for the benefit of Executive, and in all events no later than the end of the
year following the year in which the Executive remits the related tax payments
to the Internal Revenue Service (the “IRS”), and in all

 

2

--------------------------------------------------------------------------------



 

events all Gross-Up Payments (including all Underpayments, but excluding any
additional penalties and interest related to any Underpayment) shall not exceed
the dollar amount set forth above in Section 1(A).

 

(C)                Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-up Payment.  Such notification shall be given as soon
as practicable but no later than ten (10) business days after Executive knows of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  Upon receipt of such notice
from the Executive, the Company shall respond within thirty (30) days. 
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which he gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due).  If the Company notifies Executive in writing prior to the expiration
of such period that it desires to contest such claim, Executive shall:

 

(1)           give the Company any information reasonably requested by the
Company relating to such claim,

 

(2)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney selected by the Company (and at the Company’s expense),

 

(3)           cooperate with the Company in good faith in order to effectively
contest such claim, and

 

(4)           permit the Company to participate in any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties and any
reasonable legal and accounting fees and expenses) incurred in connection with
such contest and shall indemnify and hold Executive harmless, on an after-tax
basis, for any Excise Tax or income tax, including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this
Section 1(C), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall

 

3

--------------------------------------------------------------------------------



 

be limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Executive shall be entitled to settle or contest, as the case may
be, any other issues raised by the Internal Revenue Service or any other taxing
authority.

 

(D)                If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 1(C), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 1(C)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by Executive of an amount
advanced by the Company pursuant to Section 1(C), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment  and/or interest and penalties required to be
paid.

 

Section 2.  Successors; Binding Agreement.

 

(A)                The provisions of this Agreement shall be binding upon the
surviving or resulting corporation in any merger, consolidation,
recapitalization or similar corporate transaction or the person or entity to
which all or substantially all of the Company’s assets are transferred.

 

(B)                In addition to any obligations imposed by law upon any
successor to the Company, the Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

(C)                This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If
Executive shall die while any amounts would be payable to Executive hereunder
had Executive continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to such
person or persons appointed in writing by Executive to receive such amounts or,
if no person is so appointed, to Executive’s estate.

 

Section 3.  Notice.

 

For purposes of this Agreement, all notices and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or five (5) days after deposit in the United States mail,
certified and return receipt requested, postage prepaid, addressed as follows:

 

If to Executive:

 

To the most recent address set forth in the personnel records of the Company;

 

If to the Company:

 

4

--------------------------------------------------------------------------------



 

Cousins Properties LP

3344 Peachtree Road NE, Suite 1800, Atlanta, Georgia  30326

Attention: General Counsel;

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

Section 4.  Full Settlement.

 

The Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others.

 

Section 5.  Governing Law; Validity.

 

The validity, interpretation, and enforcement of this Agreement shall be
governed by the laws of the State of Texas.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which other provisions
shall remain in full force and effect.

 

Section 6.  Arbitration; Legal Fees.

 

Any dispute or controversy under or in connection with this Agreement shall be
settled exclusively by arbitration in Dallas, Texas, in accordance with the
rules of the American Arbitration Association then in effect.  Judgment may be
entered on the arbitration award in any court having jurisdiction.  The Company
agrees to pay as incurred, to the full extent permitted by law, all legal,
accounting and other fees and expenses which the Executive may reasonably incur
as a result of any claim or contest by the Executive (but only to the extent the
outcome is favorable to the Executive), the Company or others regarding the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive regarding the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

Section 7.  Amendment.

 

No provision of this Agreement may be amended, waived or discharged except by
the mutual written agreement of the parties.

 

Section 8.  Counterparts.

 

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 14th
day of June, 2019.

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ William J. Reister

 

 

William J. Reister

 

 

 

 

 

 

 

 

TIER REIT, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Scott W. Fordham

 

 

 

Name: Scott W. Fordham

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

 

 

 

 

Cousins Properties Incorporated

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela F. Roper

 

 

 

 

Name:

Pamela F. Roper

 

 

 

 

Title:

Executive Vice President,

 

 

 

 

 

General Counsel & Corporate Secretary

 

 

 

 

[Signature Page to Excise Tax Gross-Up Agreement]

 

--------------------------------------------------------------------------------